Citation Nr: 0534977	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  02-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Muskogee, Tennessee, which denied service connection for 
diabetes mellitus type II (herbicide).  The Board initially 
reviewed this matter in October 2003, and remanded it for 
further evidentiary development.  Review of the file reveals 
that the directed development has been accomplished and the 
Board may proceed to a decision.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for Type II 
diabetes mellitus; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  Service medical records do not show any findings 
attributed to Type II diabetes mellitus during service; post 
service, diagnosis of Type II diabetes mellitus
was made in the early 1990's by history, approximately 18 
years after service, and the preponderance of the evidence is 
against a nexus between the current diagnosis of Type II 
diabetes mellitus and any incident of exposure to herbicides 
or any finding recorded during service.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus, to include 
as a result of herbicide exposure, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in April 2002, one month before 
the initial rating decision.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The VCAA notice complies with the 
first three requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), in that it (1) informs the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informs the claimant about the 
information and evidence the claimant is expected to provide; 
and (3) informs the claimant about the information and 
evidence that VA will attempt to provide on his behalf.  The 
Appeals Management Center sent a second VCAA notice in July 
2004, which included all four requirements in 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), including the fourth 
requirement, which is requesting the claimant provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, in a 
recent opinion, VA General Counsel held that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decision in May 2002, the July 2002 Statement of the Case 
(SOC), and the August 2005 Supplemental SOC adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim.  He was advised that VA would 
assist him in obtaining government or private medical or 
employment records, provided that he sufficiently identified 
the records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate the claim 
addressed in this decision and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records.  The medical 
evidence is sufficient to resolve the issue in this case; 
there is no further duty to provide a medical examination or 
opinion.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
Board further finds that, in the absence of any competent 
evidence of any abnormal findings indicative of or attributed 
to Type II diabetes mellitus, during service or for many 
years thereafter, and with no competent evidence that 
suggests a nexus between Type II diabetes mellitus and any 
remote incident of service, a medical examination and/or 
opinion is not warranted with respect to the claim for 
service connection for Type II diabetes mellitus.  Id; see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
compare Duenas v. Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).
Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including diabetes mellitus, 
service connection may be granted on a presumptive basis if 
disability is manifested to a compensable degree within a 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, service personnel records, his contentions, as 
presented in video conference hearing testimony,  
correspondence from the National Personnel Records Center 
(NPRC), VA outpatient records dated from 2003 to 2005, and 
various private medical records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claims.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

The competent evidence in this matter indicates service 
connection for Type II diabetes mellitus, to include as 
secondary to exposure to herbicides, has not been 
established.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in order to prevail on the issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The evidence in this matter clearly 
demonstrates through private and VA treatment records that 
the veteran has a current diagnosis of Type II diabetes 
mellitus.  However, competent evidence fails to show in-
service incurrence or aggravation of Type II diabetes 
mellitus or a nexus between an incident, injury, or disease 
and the current diagnosis.

Service medical records reveal the veteran underwent two 
physical examinations: one for enlistment in June 1963 and 
one for separation in May 1973.  Neither of the examination 
reports reflects any abnormal findings indicative of or 
attributed to Type II diabetes mellitus.  Of particular note 
are the urinalysis findings that are negative for sugar.  
Treatment records are also negative in this regard.  The 
veteran's candid testimony indicated that he noticed no 
symptoms while in service except for increased fatigue.  
(Video Conference Transcript (V.T.) at p. 6)  A lay 
statement, such as the veteran's testimony, may be made that 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances.  See Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  Subsequently, a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  See Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In this particular case, 
the veteran's testimony also indicated that his increased 
fatigue was consistent with the physical demands of his 
duty/lifestyle at the time.  In light of the laboratory 
findings during service, the Board places very little 
probative weight on the veteran's memory of fatigue.  

Post service, medical records show ongoing treatment for Type 
II diabetes mellitus from 1997.  By history, treatment notes 
refer to treatment of Type II diabetes mellitus beginning in 
1994.  The veteran's testimony indicated he was first 
diagnosed in 1991 or 1992.  (V.T. at p. 6)  Whether the date 
of diagnosis is 1991 or 1994, there is no competent evidence 
to show that the veteran's Type II diabetes mellitus arose 
within one year of service.  In fact, it appears that no 
diagnosis was made for at least 18 years after the veteran 
left active duty.  Consequently, no presumptive service 
connection has been established based on onset within one 
year of separation.  38 C.F.R. §§ 3.307, 3.309.   

No presumption of service connection is warranted based on 
service in the Republic of Vietnam.  38 C.F.R. 
3.307(a)(6)(iii).  Close scrutiny of the veteran's service 
medical and service personnel records failed to establish 
that the veteran was ever present in Vietnam.  Indeed, the 
veteran makes no assertions that he had so much as a layover 
or short temporary duty assignment there while in service.  
He asserts that he incurred exposure to herbicides while he 
served at Ubon Royal Thai Air Base.  Although service 
personnel records verify that he spent several years in 
Thailand, his service there does not entitle him to a 
presumption.  The only evidence of exposure identified by the 
veteran is his video conference testimony, which indicated 
three episodes of possible exposure.  According to testimony, 
the first episode occurred when the veteran touched and 
smelled an unidentified substance kept in a drum on the 
base's flight line.  The second episode refers to general 
knowledge that some sort of spraying was done on the east 
side of the base, where the veteran lived, but he never 
observed the spraying himself.  The third (or more) 
episode(s) occurred as the veteran rode his motorcycle back 
and forth to work and he was reportedly covered with the 
spray.  Testimony indicates that the veteran thought that the 
substance was for mosquito control, but was unsure.  (V.T. at 
pp. 4-6).  The Court has held that to comply with the 
statutory requirements of 38 U.S.C. § 7104(d) to provide 
"reasons or bases" for its decisions, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran.  Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board finds the veteran's testimony as to the episodes of 
spraying is credible.  However, none of the testimony is 
probative on the issue of exposure to herbicides, as the 
veteran is unable to identify the substance he was exposed as 
2,4-D; 2,4,5-T and its contaminant TCDD, cacodylic acid, and 
picloram.  38 U.S.C.A. § 1116(a)(4) (West 2002); 38 C.F.R. 
3.307(a)(6)(i).   

The representative argues that it is imperative that VA 
request from the Office of the Under Secretary of Defense 
(Under Secretary) verification of the use of herbicides in 
Thailand.  In this regard, the Board notes that VA requested 
information to confirm the veteran's exposure to herbicides 
from NPRC; and NPRC replied that it had no pertinent 
information and was unable to refer VA to an appropriate 
source of such information.  The veteran has not identified 
any specific evidence held by the Under Secretary.  See Gober 
v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to assist 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim); see also Hilkert v. West, 11 Vet. 
App. 284 (1998), rev'd on other grounds 12 Vet. App. 145 
(1999) (VA's duty to assist does not require VA to prove the 
claim with the claimant only in a passive roll).  The 
requested action is not, therefore, warranted.  The evidence 
of record does not demonstrate that the veteran was exposed 
to herbicide agents during active service.  Accordingly, a 
presumption of service connection for Type II diabetes 
mellitus is not warranted.

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for Type II 
diabetes mellitus because the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Consequently, service connection 
for Type II diabetes mellitus, to include as a result of 
herbicide exposure, has not been established.

ORDER

Service connection for Type II diabetes mellitus, to include 
as a result of herbicide exposure, is denied.

____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


